Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #073


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Per Curiam handed down on the 5th day of December, 2016, is as follows:



PER CURIAM:


2015-CA-1659      ST. JOHN THE BAPTIST PARISH SCHOOL BOARD v. STATE OF LOUISIANA;
                  THE LOUISIANA STATE BOARD OF ELEMENTARY & SECONDARY EDUCATION;
                  THE STATE OF LOUISIANA THROUGH THE DEPARTMENT OF EDUCATION
                  (Parish of E. Baton Rouge)

                  For the reasons assigned, the judgment of the district court is
                  vacated and set aside, and the petition is hereby dismissed with
                  prejudice.

                  HUGHES, J., would grant and docket.
                  WEIMER, J., dissents and assigns reasons.
  12/05/16

                       SUPREME COURT OF LOUISIANA

                                 NO. 2015-CA-1659

              ST. JOHN THE BAPTIST PARISH SCHOOL BOARD

                                       VERSUS

                         STATE OF LOUISIANA, ET AL.


PER CURIAM

       The State of Louisiana, the Louisiana State Board of Elementary & Secondary

Education, and the State of Louisiana, through the Department of Education lodged

this direct appeal pursuant to La. Const. Art. V, §5(D), seeking review of the district

court’s judgment declaring 2010 HRC 243 and 2011 HRC 130 violate La. Const. Art.

VIII, §2(A)(4)(a).

      Pretermitting the merits, we find this case fails to present a justiciable

controversy upon which relief can be granted. See Council of the City of New

Orleans v. Sewerage and Water Board of New Orleans, 06-1989 (La. 4/11/07), 953
So. 2d 798; Hoag v. State, 04-0857 (La. 12/01/04), 889 So. 2d 1019; see also St. John

the Baptist Parish School Board v. State of Louisiana, 15-0264 (La. App. 1st Cir.

7/12/16) (unpublished), writ denied, 16-1798 (La. 12/5/16), ___ So. 3d ___.

Accordingly, on our own motion pursuant to La. Code Civ. P. art. 927(B), we

recognize the failure of the petition to state a cause of action, vacate the judgment of

the district court and dismiss the suit.



                                      DECREE

      For the reasons assigned, the judgment of the district court is vacated and set

aside, and the petition is hereby dismissed with prejudice.
12/05/16



                   SUPREME COURT OF LOUISIANA

                               2015-CA-1659

           ST. JOHN THE BAPTIST PARISH SCHOOL BOARD

                                      VS.

    STATE OF LOUISIANA; THE LOUISIANA STATE BOARD OF
    ELEMENTARY & SECONDARY EDUCATION; THE STATE OF
    LOUISIANA THROUGH THE DEPARTMENT OF EDUCATION

ON APPEAL FROM THE 19TH JUDICIAL DISTRICT COURT, FOR THE
             PARISH OF EAST BATON ROUGE


Hughes, J., would grant and docket.
  12/05/16




                   SUPREME COURT OF LOUISIANA


                                  NO. 15-CA-1659

             ST. JOHN THE BAPTIST PARISH SCHOOL BOARD

                                      VERSUS

      STATE OF LOUISIANA; THE LOUISIANA STATE BOARD
   OF ELEMENTARY & SECONDARY EDUCATION; THE STATE OF
    LOUISIANA THROUGH THE DEPARTMENT OF EDUCATION

             ON DIRECT APPEAL FROM THE 19TH JUDICIAL DISTRICT COURT
                          PARISH OF EAST BATON ROUGE

WEIMER, J., dissenting.

      I believe matters of great public significance, such as this one, which is related

to the funding of public education, merit the state supreme court’s full consideration.

On this basis, I would docket this matter for full briefing and argument before

rendering a considered opinion.